By the Court.
The appropriation of $10,000 for Long-view Asylum, contained in the act of April 15, 1880 (77 Ohio L. 249), is valid. Chapter 10 of the revised statutes, sections 722 to 751 inclusive, in relation to Longview Asylum, does not • constitute a contract between the state and the county of *212Hamilton. Neither of these statutes is within the provisions-of section 29, article 2, of the constitution, which require the vote of two-thirds of the members elected to each branch of the general assembly. The payment of a “ claim ” against the state was not the subject-matter of this legislation. The sole object was the making of a provision for the support of a public institution which the constitution enjoins upon the general assembly. Con., art. 7, § 1.

Peremptory writ allowed.